DETAILED ACTION
This communication is in response to the claims filed on 08/07/2019.
Application No: 16/534,595.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
David A Fox on August 12, 2022.

The claims have been amended as follows:
The listing of claims will replace all prior versions of the claims in the application.

LISTING OF CLAIMS
(Currently Amended)	A method of health profile based elevator calls implemented by a system comprising at least one elevator, the system being in communication with a mobile device of a user, the method comprising:
determining, by the system, a distance between a lobby respective to the at least one elevator and the mobile device;
acquiring, by the system, a health profile of the user from the mobile device;
determining, by the system, a travel time based on the distance and the health profile; and
executing, by the system, an elevator call for the at least one elevator with respect to the travel time;
wherein the system executes the elevator call after a call delay equal to the travel time minus a total between an elevator assignment time and an elevator travel time. 
2. (Original) The method of claim 1, wherein the system automatically detects the mobile device via one or more location technologies comprising a geo-fence of the system.
3. (Original) The method of claim 1, wherein the system directly receives an elevator call from the mobile device via one or more communication networks comprising a building local area network and a cellular network.
4. (Original) The method of claim 1, wherein the system provides an elevator assignment and an arrival time to the mobile device for display to the user.
5. (Original) The method of claim 1, wherein the system continually monitors a travel progress of the mobile device after executing the elevator call.
6. (Original) The method of claim 5, wherein the system modifies the elevator call with respect to the travel progress of the mobile device.
7.	(Canceled) 
8. (Original) The method of claim 1, wherein the health profile comprises average user travel speed.
9. (Original) The method of claim 1, wherein the system modifies the elevator call with respect to user feedback received from the mobile device. 
10. (Original) The method of claim 1, wherein the mobile device comprises a smart watch.
11. (Currently Amended)A system for implementing health profile based elevator calls, the system comprising at least one elevator, the system being in communication with a mobile device of a user, the system being configured to:
determine a distance between a lobby respective to the at least one elevator and the mobile device;
acquire a health profile of the user from the mobile device;
determine a travel time based on the distance and the health profile; and
execute an elevator call for the at least one elevator with respect to the travel time;
wherein the system executes the elevator call after a call delay equal to the travel time minus a total between an elevator assignment time and an elevator travel time. 
12. (Original) The system of claim 11, wherein the system automatically detects the mobile device via one or more location technologies comprising a geo-fence of the system.
13. (Original) The system of claim 11, wherein the system directly receives an elevator call from the mobile device via one or more communication networks comprising a building local area network and a cellular network.
14. (Original) The system of claim 11, wherein the system provides an elevator assignment and an arrival time to the mobile device for display to the user.
15. (Original) The system of claim 11, wherein the system continually monitors a travel progress of the mobile device after executing the elevator call.
16. (Original) The system of claim 12, wherein the system modifies the elevator call with respect to the travel progress of the mobile device.
17.	(Canceled)
18. (Original) The system of claim 11, wherein the health profile comprises average user travel speed.
19. (Original) The system of claim 11, wherein the system modifies the elevator call with respect to user feedback received from the mobile device.
20. (Original)	The system of claim 11, wherein the mobile device comprises a smart watch. 

*** 

Reasons for allowance
Claims 1-6, 8-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
	A method of health profile based elevator calls implemented by a system comprising at least one elevator, the system being in communication with a mobile device of a user, the method comprising:
determining, by the system, a distance between a lobby respective to the at least one elevator and the mobile device;
acquiring, by the system, a health profile of the user from the mobile device;
determining, by the system, a travel time based on the distance and the health profile; and
executing, by the system, an elevator call for the at least one elevator with respect to the travel time;
wherein the system executes the elevator call after a call delay equal to the travel time minus a total between an elevator assignment time and an elevator travel time. 
 
 The representative claim 11 distinguish features are underlined and summarized below: 
 A system for implementing health profile based elevator calls, the system comprising at least one elevator, the system being in communication with a mobile device of a user, the system being configured to:
determine a distance between a lobby respective to the at least one elevator and the mobile device;
acquire a health profile of the user from the mobile device;
determine a travel time based on the distance and the health profile; and
execute an elevator call for the at least one elevator with respect to the travel time;
wherein the system executes the elevator call after a call delay equal to the travel time minus a total between an elevator assignment time and an elevator travel time. 

 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 11 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of TANG, Troesch and Blom teaches following:
 	TANG (CN 107304017 A) teaches a wrist wearable intelligent device of elevator operation, belonging to the technical field of elevator control. calling the operation system of the invention comprises an elevator control device and wrist wearable intelligent device of elevator control device wireless connection, wherein wrist wearable intelligent device comprises storing the identity identification information identification module of the passenger and the passenger to call for acquiring operation of calling action information of the motion sensor, wherein the wrist wearable intelligent device the calling action information associated with the identity identification information is transmitted to the elevator control device, the elevator control device comprising: passenger identity identifying module and a calling operation identification module, the call operation identifying module is used for according to the calling operation of calling action information identify the passenger movement sensor, so that the passenger identity information of call request corresponding to the identification the calling operation. The invention can realize calling more convenient and fast operation and high intelligent degree, good passenger experience.

Troesch (US 20180162688 A1) teaches a destination call, as an example of an action, is automatically generated in an elevator system when detected current connection data correspond to a stored behavior pattern for the usage of the elevator system. A communicative link between a sensor in a sensor system that comprises a multitude of sensors and the mobile electronic device of a passenger is detected, and connection data about the communicative link are recorded. The connection data are compared with data stored in a memory device containing at least one behavior pattern in order to determine whether the connection data correspond to a stored behavior pattern.
 
Blom (US 9323232 B2) teaches that in accordance with exemplary embodiments there is determining geo-routines of a user, the geo-routines based on at least one of a location and an altitude and a trajectory of the user, recording the determined geo-routines of user of the system; and based on a current trajectory of a user indicating that the user is going to use a transportation system, optimizing a use of the system according to the recorded geo-routines of the user of the system. In addition, sending information including a location and/or an altitude of a user, and a trajectory of the user, the information associated with a current geo-routine of the user, and receiving information to optimize the use of a transportation system, the receiving based on a current trajectory indicating that the user is going to use the transportation system and on the current geo-routine and/or historical geo-routines of a user of the transportation system.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
 acquiring, by the system, a health profile of the user from the mobile device; determining, by the system, a travel time based on the distance and the health profile; and executing, by the system, an elevator call for the at least one elevator with respect to the travel time; wherein the system executes the elevator call after a call delay equal to the travel time minus a total between an elevator assignment time and an elevator travel time. 

TANG ) teaches a wrist wearable intelligent device of elevator operation, belonging to the technical field of elevator control. calling the operation system of the invention comprises an elevator control device and wrist wearable intelligent device of elevator control device wireless connection; but failed to teach one or more limitations including, 
 acquiring, by the system, a health profile of the user from the mobile device; determining, by the system, a travel time based on the distance and the health profile; and executing, by the system, an elevator call for the at least one elevator with respect to the travel time; wherein the system executes the elevator call after a call delay equal to the travel time minus a total between an elevator assignment time and an elevator travel time. 

Troesch and Blom alone or in combination failed to cure the deficiency of TANG.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method of health profile based elevator calls. The method is implemented by a system comprising an elevator. The system is in communication with a mobile device of a user. The system determines a distance between a lobby respective to the at least one elevator and the mobile device and acquires a health profile of the user from the mobile device. The system, then, determines a travel time based on the distance and the health profile. Next, the system executes an elevator call for the elevator with respect to the travel time. Further, in accordance with one or more embodiments or the method embodiment above, the system can automatically detect the mobile device via one or more location technologies including a geo-fence of the system. 
In general, the system enhances an experience of the user through implementing and managing health profile based elevator calls by automatically timing an arrival of one of the elevator cars, with respect to an expected user arrival at the lobby in the backend (e.g., by the elevator subsystem ) and updating elevator assignment notifications on the mobile device. 

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645